                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:16CR196

        v.
                                                                     ORDER
ADALBERTO MARTINEZ-RAMIREZ,

                      Defendant.


       This matter is before the Court on defendant Adalberto Martinez-Ramirez’s
(“Martinez-Ramirez”) Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence by a Person in Federal Custody (Filing No. 227). On March 31, 2017, Martinez-
Ramirez pled guilty pursuant to a written plea agreement to Counts I and X of the
Superseding Indictment. Count I charged him with conspiring to distribute and possess
with intent to distribute 500 grams or more of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1) and 846. Count X
charged him with conspiring to commit money laundering, in violation of 18 U.S.C.
§ 1956(h). Martinez-Ramirez’s plea agreement with the government, which the Court
accepted at sentencing, limited his rights to appeal and collaterally attack his conviction
and sentence.

       After receiving and reviewing a presentence investigation report on Martinez-
Ramirez and conducting a sentencing hearing, the Court sentenced him to 324 months
imprisonment on Count I and 240 months on Count X, to run concurrently. Martinez-
Ramirez did not appeal.

       Martinez-Ramirez now seeks relief under § 2255, alleging his retained counsel was
unconstitutionally ineffective in failing to (1) file an appeal as directed, (2) object to the
inclusion of certain offense-level adjustments under the United States Sentencing
Guidelines, and (3) timely communicate a more-favorable plea offer from the government
that Martinez-Ramirez would have accepted.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States
District Courts requires the Court to complete a preliminary review of Martinez-Ramirez’s
§ 2255 motion and order the United States Attorney to respond (or take other appropriate
action), unless “it plainly appears from the motion, any attached exhibits, and the record of
prior proceedings that the moving party is not entitled to relief.”

       The Court has completed that preliminary review and concludes summary dismissal
is not warranted in this case. The United States Attorney must file an answer or otherwise
respond to Martinez-Ramirez’s motion on or before November 26, 2018.

       IT IS SO ORDERED.


       Dated this 29th day of October 2018.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
